COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-144-CV
 
IN RE MICHAEL THOMAS
O'DONNELL, JR.                                 RELATOR
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and writ of prohibition and motion for emergency
stay and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus and writ of prohibition and motion for emergency
stay are denied. 
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL B:   WALKER, DAUPHINOT, and
GARDNER, JJ. 
 
GARDNER, J., not participating.
 




DELIVERED: April 24, 2006




    [1]See
Tex. R. App. P. 47.4.